Citation Nr: 1817655	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to January 1947. 

These matters are before the Board of Veteran's Appeals (Board) on appeal from September 2013 and May 2016 rating decisions by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned at a videoconference hearing in January 2018.  A transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  In a September 2013 decision, the Board denied entitlement to service connection for a bilateral hearing loss disability, and the Veteran did not appeal the decision.

2.  Evidence received since the September 2013 Board decision denying entitlement to service connection for a bilateral hearing loss disability is not cumulative and redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim.

3.  In a September 2013 decision, the Board denied the Veteran's service-connection claim for tinnitus, and the Veteran did not appeal the decision.

4. Additional evidence associated with the claims file since the September 2013 Board denying entitlement to service connection for tinnitus is not cumulative and redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim.

5.  A bilateral hearing loss disability was not manifest during active service or within the first post-service year and is not shown to have developed as a result of in-service noise exposure.

6.  Tinnitus was not manifest during active service or within the first post-service year and is not shown to have developed as a result of in-service noise exposure.

7. A bilateral knee disability was not manifest during active service or within the first post-service year and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1. The September 2013 Board decision denying the Veteran's service-connection claims for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A. § 7104 (West 2012); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

3. New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

4. The criteria for the award of service connection for a bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303 (2017).

5. The criteria for the award of service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303 (2017).

6. The criteria for the award of service connection for a bilateral knee condition are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted in the Board's September 2013 decision, the record shows the Veteran's complete service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in October 2010, VA notified the Veteran that the service department had been unable to locate his records and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claims.  No additional records were received.  

II. New and Material evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's service-connection claims for bilateral hearing loss and tinnitus were denied in a September 2013 Board decision.  The Veteran did not initiate an appeal of this decision and the Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

Since the Board's September 2013 decision, the Veteran has presented argument in the form of testimony at the January 2018 hearing, indicating that he recalls experiencing hearing loss and tinnitus symptoms prior to his discharge from service.  See the January 2018 hearing transcript, at 11-12.  Significantly, before the last final denial of his claims by the Board, the Veteran had indicated he could not recall when his hearing loss or tinnitus began.  For the purposes of determining whether a claim may be reopened, the credibility of these statements is presumed, and the Veteran's claims are reopened.  To this extent only, the appeals are granted.

III. Service connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, certain listed chronic diseases, such as tinnitus and sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service as the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; (2) there is a post- service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his bilateral hearing loss disability and tinnitus are a result of in-service noise exposure from guns and airplane noises during his period of active duty service from 1945 to 1947. 

With respect to current disability, the record demonstrates that the Veteran currently has a bilateral hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385, as well as a diagnosis of tinnitus.  

With respect to in-service injury, the Veteran's service treatment reports are not of record, other than a separation examination report, dated in December 1946.  This report shows that a whispered voice hearing test was 15/15, bilaterally.  It was noted there were no ear abnormalities.  The Veteran's discharge report indicates that his military occupation specialty was duty soldier, that he was an expert with a carbine, and that his last unit assignment was with the 1st Tactical Reconnaissance Squadron.  A separation qualification record indicates service with the Army Air Force with performance of organizational duty details such as policing up buildings and building areas and acting as a guard over German prisoners of war.  The Veteran competently and credibly reported being exposed to loud noise during his period service at the January 2018 hearing, and the Board finds no reason to call into question that he experienced such exposure.

The key question at issue is whether the Veteran's hearing loss and tinnitus disabilities are at least as likely as not related to this in-service noise exposure.  For the following reasons, the Board finds that the evidence is against the establishment of such a relationship.

There is objective evidence of record dated between the time the Veteran separated from service to the time he filed claims for disability benefits specifically showing that hearing loss did not exist.  Indeed, an August 1987 VA examination report revealed the Veteran's auditory canals and tympanic membranes were intact.  There was no perforation or discharge.  The examiner checked the box on the form indicating that no hearing loss was noted, and the Veteran did not report any other ear-related problems.  

A subsequent July 2007 VA examination report noted there was no report of symptoms for the ears.  The examiner noted hearing was "grossly normal."  The pinna, external ear canals, and tympanic membranes were normal.  There was no ear discharge.  There were no relevant complaints, and there was no relevant diagnosis.  

At a January 2011 VA examination, the Veteran reported that he was unsure when his tinnitus began, and could not say for sure whether it started in the military.  Similarly, although an objective hearing loss disability was shown upon examination at that time, the Veteran denied having hearing problems, and could not indicate that his hearing loss had in-service onset.  The Veteran reported that he did not wear hearing protection during service, or during subsequent post-service employment at a car manufacturing plant, or while hunting and shooting post-service recreationally.

At a July 2013 VA examination, the Veteran again denied having any hearing problems, and noted no specific time or circumstance for the onset for his hearing loss.  His reported a history of occupational noise exposure included working for five years at an automotive factory (without hearing protection).  Recreational noise exposure included hunting (without hearing protection).  The examiner concluded that "[a]s there is no evidence to support his claim due to the lack of a valid audiogram at separation and because the Veteran was unable to provide a clear nexus between the onset of hearing loss and his military service, it is deemed less likely than not that the Veteran's current hearing loss is related to his military service or history of military noise exposure."  It was further noted that "per IOM there is no scientific evidence to support delayed-onset hearing loss due to noise exposure."

With respect to tinnitus, the Veteran stated at the July 2013 examination that he had no idea when the tinnitus began.  The examiner found that "because there is NO evidence to support the onset of tinnitus as having been during the Veteran's military service, tinnitus is deemed less likely than not caused by or a result of the Veteran's military service or noise exposure while in the military."  It was also noted that "per IOM there is no scientific evidence to support delayed-onset tinnitus due to noise exposure."

The Board finds the medical opinion of the July 2013 VA examiner to be the most probative evidence of record addressing the etiology of the Veteran's hearing loss and tinnitus disability, as it is based on an accurate history as presented by the Veteran at the time, the medical evidence of record showing no prior hearing problems in 1987 and 2007, and medical treatise evidence addressing delayed onset hearing loss.  There are no medical opinions of record contrary to that of the July 2013 VA examiner.  The Veteran has had ample opportunity to submit medical evidence favoring his claim, and contrary to the opinions of the July 2013 VA examiner.  He has not done so.

To the extent that at the January 2018 hearing the Veteran now asserts he experienced hearing loss and tinnitus from service to the present day, although the Veteran is competent to attest to observable symptoms, the Board finds the stipulations the Veteran made to prior examiners indicating he had no recollection as to whether he first observed hearing loss or tinnitus during service to have greater probative value than those recently submitted in contemplation of his claim for benefits-in this case, following a recent prior denial of the Veteran's claims by the Board in September 2013.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board also finds that while the Veteran's hearing loss and tinnitus may be longstanding, as observed by the Veteran's son at the January 2018 hearing, the Board finds the Veteran's recent statements of continuity of symptoms since service to be less probative than the objective findings of prior physicians who identify the presence of normal hearing acuity on examination, to include those of the August 1987 examiner (who specifically checked "no" when asked if hearing loss was noted), and the July 2007 VA examiner (who indicated that the Veteran's hearing was "grossly normal" at that time).    

Based upon the evidence of record, the evidence is against a finding that a bilateral hearing loss disability and tinnitus manifested during active service or within the first post-service year, or that hearing loss and tinnitus are related to his in-service noise exposure.  

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claims considered above. As such, that doctrine is not applicable, and these claims must be denied. 

B. Bilateral knee condition

The Veteran contends that his bilateral knee condition is due to his active duty service.  See February 2014 Correspondence.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for a bilateral knee condition is not warranted.

With regard to the first element of service connection, current diagnosis, VA treatment records indicate a diagnosis of degenerative joint disease of the knees.  See August 2014 Primary Care Note.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, as noted above, the Veteran's service treatment records are unavailable for review.  Nonetheless, the Veteran's separation examination is of record and was negative for a diagnosis or complaint of any bilateral knee condition.

Numerous VA treatment records note treatment and complaints for the Veteran's knees.

At the January 2018 hearing, the Veteran testified that he thought "standing at attention" was the cause of his knee disability.  His spouse testified that the Veteran has had knee issues for "six or eight, ten years, I don't remember." She also stated that the Veteran's knee issues began bothering him during his employment with the Army Corps of Engineers after his active duty service. 

The Board has considered the Veteran and his spouse's lay assertions as to the etiology of his bilateral knee disability, to include his hearing testimony indicating his belief that his bilateral knee disability is the result of "standing at attention."  Although the Veteran is competent to attest to his in-service experiences, he is not competent in these circumstances to opine as to the etiology of his bilateral knee disability because such a determination is inherently medical in nature.   Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion linking his current disabilities to activities during service.

The Veteran has not submitted any evidence other than his lay assertions indicating that his current knee disabilities could be related to service.  Although the Veteran believes that his knee disabilities should be service connected, the probative evidence is against a finding that the Veteran incurred a disease or injury to his knees during service, as his separation examination identified no musculoskeletal defects at the time of discharge.  The Veteran has submitted no evidence otherwise suggesting a relationship could exist between his knee disabilities and his military service.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).

Further, the Board notes that the evidence of record does not indicate that the Veteran's bilateral knee disability manifested to a compensable degree within one year of separation from qualifying military service.  The earliest record of diagnosis or treatment of a bilateral knee disorder was decades after the Veteran's active service.  In addition, the evidence of record does not demonstrate continuity of symptomatology.  Indeed, the Veteran concurred with his wife's testimony that his symptoms began bothering him between 6-10 years ago, which coincides with VA treatment records regarding complaints and subsequent diagnosis of bilateral knee DJD.
In sum the evidence of record is against a finding that the Veteran has a bilateral knee disability that is related to an injury sustained during active service or manifested to a compensable degree within one year of separation from qualifying military service. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral hearing loss disability has been received, and the petition to reopen this claim is granted.

New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received, and the petition to reopen this claim is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


